DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusashima (US Application 2019/0191441, hereinafter Kusashima).
Regarding claims 1, 6, Kusashima discloses a base station apparatus (Figs. 8, 9, 17-20,) that performs communication with a user apparatus, comprising:
 a setting unit (103,203) that arranges a reference signal used for phase correction in a radio frame at a predetermined interval([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156], which recites the control from the control unit 103, the receiving unit 105 receives a signal transmitted from the terminal device 2 via the transceiving antenna 109, performs a reception process such as demultiplexing, demodulation, and decoding, and outputs information which has undergone the reception process to the control unit 103. Further, the reception process in the receiving unit 105 is performed on the basis of a setting which is specified in advance or a setting notified from the base station device 1 to the terminal device 2. The wireless receiving unit 1057 performs conversion into an intermediate frequency (down conversion), removal of an unnecessary frequency component, control of an amplification level such that a signal level is appropriately maintained, quadrature demodulation based on an in-phase component and a quadrature component of a received signal); and a transmitting unit that transmits the radio frame to the user apparatus, wherein, in a case in which the ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156], which recites the control from the control unit 103, the receiving unit 105 receives a signal transmitted from the terminal device 2 via the transceiving antenna 109, performs a reception process such as demultiplexing, demodulation, and decoding, and outputs information which has undergone the reception process to the control unit 103. Further, the reception process in the receiving unit 105 is performed on the basis of a setting which is specified in advance or a setting notified from the base station device 1 to the terminal device 2. The wireless receiving unit 1057 performs conversion into an intermediate frequency (down conversion), removal of an unnecessary frequency component, control of an amplification level such that a signal level is appropriately maintained, quadrature demodulation based on an in-phase component and a quadrature component of a received signal).  
Regarding claim 2, Kusashima discloses the base station apparatus according to claim 1, wherein, in a case in which the reference signal used for the phase correction is punctured in the radio frame, the reference signal used for the phase correction is arranged in a symbol before or after a punctured symbol in the radio signal in a time domain among symbols of the radio frame in which the reference signal used for the phase correction is arrangeable and the predetermined interval is set using the symbol in which the reference signal used for the phase correction is arranged as a starting point([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
Regarding claim 3, Kusashima discloses the base station apparatus according to claim 1, wherein, in a case in which the reference signal used for the phase correction is punctured in the radio frame, the reference signal used for the phase correction is arranged in a resource closest to a punctured resource in a frequency domain among resources included in the punctured symbol in which the reference signal used for the phase correction is arrangeable point([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
  	Regarding 4, Kusashima discloses the  base station apparatus according to claim 1, wherein, in a case in which the reference signal used for the phase correction is punctured in the radio frame, an arrangement of a non-punctured reference signal used for other phase correction in the radio frame is shifted in a time domain so that an interval at which the reference signal used for the phase correction is arranged is brought close to the predetermined interval point([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
Regarding claim 5, Kusashima discloses the base station apparatus according to claim 1, wherein the predetermined interval includes only symbols including data point ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
 	Regarding claim 7, Kusashima discloses the base station apparatus according to claim 2, wherein the predetermined interval includes only symbols including data ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
Regarding claim 8, Kusashima discloses the base station apparatus according to claim 3, wherein the predetermined interval includes only symbols including data ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).   
Regarding claim 9, Kusashima discloses the base station apparatus according to claim 4, wherein the predetermined interval includes only symbols including data ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).   
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461